MANAGEMENT’S DISCUSSION AND ANALYSIS The following management’s discussion and analysis (“MD&A”) should be read in conjunction with the unaudited interim consolidated financial statements for the three-month and six-month periods ended June 30, 2007 and June 30, 2006 and the three-month period ended March 31, 2007. Throughout the discussion, reference is made to EBITDA, which represents earnings before interest, taxes, depreciation and amortization and before other non-operating income and expenses.EBITDA, as defined, equates to operating earnings (loss) plus amortization.As Canadian Generally Accepted Accounting Principles (“GAAP”) do not define a method of calculating EBITDA, the measure as calculated by Catalyst Paper Corporation (the “Company”) might not be comparable to similarly-titled measures reported by other entities.EBITDA is presented because the Company believes it is a useful indicator of a company’s operating performance and subsequently, a company’s ability to meet debt service and capital expenditure requirements.EBITDA should not be considered by an investor as an alternative to net earnings, an indicator of the financial performance of the Company, or an alternative to cash flows as a measure of liquidity.Refer to the “Non-GAAP Measures” section for a reconciliation of this non-GAAP measure to net earnings (loss). In accordance with industry practice, in this MD&A, the term “ton” or the symbol “ST” refers to a short ton, an imperial unit of measurement equal to 0.9072 metric tonnes and the term “tonne” or the symbol “MT” refers to a metric tonne. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars, as are the term “dollars” and the symbols “$” and “CDN$”.The term “U.S. dollars” and the symbol “US$” refer to United States dollars. The information in this report is as at July 31, 2007, which is the date of filing in conjunction with the Company’s press release announcing its results for the second quarter of 2007.Disclosure contained in this document is current to that date, unless otherwise stated. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements.Forward-looking statements are statements, other than statements of historical fact, that address or discuss activities, events or developments that the Company expects or anticipates may occur in the future.These forward-looking statements can be identified by the use of words such as “anticipate”, “could”, “expect”, “seek”, “may”, “likely”, “intend”, “will”, “believe” and similar expressions or the negative thereof.These forward-looking statements reflect management’s current views and are based on certain assumptions including assumptions as to future economic conditions and courses of action, as well as other factors management believes are appropriate in the circumstances.Such forward-looking statements are subject to risks and uncertainties and no assurance can be given that any of the events anticipated by such statements will occur or, if they do occur, what benefit the Company will derive from them.A number of factors could cause actual results, performance or developments to differ materially from those expressed or implied by such forward-looking statements, including the general economic conditions in the U.S., Canada and internationally, market conditions and demand for the Company’s products, the outlook for inventories, production and pricing, the Company’s ability to successfully obtain performance improvements and cost savings from its cost reduction initiatives, expected cash flows, capital expenditures and completion of capital projects, shifts in industry capacity, fluctuations in foreign exchange and interest rates, fluctuations in availability and cost of raw materials or energy, the Company’s ability to obtain financing and other factors beyond the Company’s control.Additional information concerning these and other factors can be found in section 12 of this MD&A under the heading "Risks and Uncertainties".The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Investors are cautioned not to place undue reliance on these forward-looking statements.No forward-looking statement is a guarantee of future results. 1.0 CORPORATE OVERVIEW AND HIGHLIGHTS 1.1 Second quarter overview The Company recorded an operating loss of $46.7 million in the second quarter (“Q2”), compared to an operating loss of $30.7 million in the first quarter (“Q1”). EBITDA was negative $1.9 million in Q2, compared to EBITDA of $14.1 million in Q1. The results included restructuring and change-of-control related costs of $19.3 million and $19.0 million for Q2 and Q1, respectively. The decline in the Company’s operating earnings in the second quarter was due to a significantly stronger Canadian dollar.The Company took further action during the quarter to counteract this pressure and improve profitability going forward.On May 30, 2007, the following initiatives were announced: § the indefinite curtailment of one paper machine; § the elimination of 130 positions, bringing the total planned workforce reduction in 2007 to 480; and § the relocation of the corporate office, and the centralization of certain mill administrative functions. The Company will indefinitely curtail operations of the No. 4 paper machine in Port Alberni (“A4”) effective September 1, 2007.Production of directory paper will move to Crofton and displace 134,000 tonnes of the Company’s least profitable newsprint business. The curtailment will reduce the Company’s highest cost fibre and power requirements and result in the layoff of 185 staff and hourly employees. Corporate and mill administrative changes, including the elimination of 130 positions and the relocation of the corporate office to lower cost premises will largely be implemented by the end of 2007. The Company expects these changes will result in cost reductions of approximately $16 million annually. In the prior quarter, the Company announced a planned workforce reduction of approximately 350 positions across the Company that is expected to be completed during 2007. The Company expects these workforce reductions to result in cost reductions of approximately $35 million annually. Combined, these initiatives are expected to result in restructuring costs, primarily severance related, of approximately $45 million, of which $19 million was incurred in Q2 (Q1 - $11 million) and, the remaining $15 million is expected to be incurredover the balance of the year. Overall, markets for the Company’s products were mixed in Q2. The directory business remained steady, and further pulp price increases in Q2 saw prices hit their highest level since 1995.Markets continued to be soft in the Company’s newsprint and coated and uncoated specialty grades, although the announcement in Q2 of the pending closure of significant North American coated mechanical capacity should see positive momentum return to the coated and high-end uncoated grades during the balance of the year.The most significant impact on revenue in Q2 was the negative effect of a stronger Canadian dollar, which reduced the Company’s EBITDA relative to Q1 by $21 million. In Q2, the Company introduced its “Catalyst Cooled” carbon neutral specialty paper in a pilot initiative to assess market reaction. Rolling Stone magazine began publishing on Catalyst Cooled paperin June 2007, the first mass-marketed magazine to take this step. Since 1990, the Company has reduced its overall greenhouse gas emissions by 70%, by switching from fossil to renewable biomass fuel and through improved energy efficiency. These reductions, combined with the limited purchase of carbon offsets to balance remaining emissions, have resulted in Catalyst Cooled paper coming to market with Rolling Stone. 1.2 Selected financial information (In millions of dollars, except where otherwise stated) 2007 2006 YTD6 Q26 Q16 TOTAL Q4 Q3 Q2 Q1 Sales $ 919.9 $ 441.8 $ 478.1 $ 1,882.5 $ 470.6 $ 486.0 $ 469.6 $ 456.3 Operating earnings (loss) (77.4 ) (46.7 ) (30.7 ) 3.9 (3.3 ) 17.0 6.1 (15.9 ) EBITDA 1 12.2 (1.9 ) 14.1 211.0 48.5 62.8 52.4 47.3 Net earnings (loss) (25.4 ) 0.2 (25.6 ) (15.9 ) (37.2 ) 2.5 42.4 (23.6 ) EBITDA margin 1,2 1.3 % (0.4 %) 2.9 % 11.2 % 10.3 % 12.9 % 11.2 % 10.4 % Net earnings (loss) per share (in dollars) – basic and diluted $ (0.12 ) $ 0.00 $ (0.12 ) $ (0.07 ) $ (0.17 ) $ 0.01 $ 0.20 $ (0.11 ) Sales (000 tonnes) Specialty paper 514.4 259.2 255.2 990.2 252.7 264.6 237.8 235.1 Newsprint 305.8 157.1 148.7 699.1 170.1 169.5 178.4 181.1 Total paper 820.2 416.3 403.9 1,689.3 422.8 434.1 416.2 416.2 Pulp 315.3 147.4 167.9 626.2 145.5 155.9 171.4 153.4 Total sales 1,135.5 563.7 571.8 2,315.5 568.3 590.0 587.6 569.6 Production (000 tonnes) Specialty paper 527.0 270.4 256.6 983.7 249.0 254.8 244.2 235.7 Newsprint 301.0 148.9 152.1 703.7 170.2 170.0 179.6 183.9 Total paper 828.0 419.3 408.7 1,687.4 419.2 424.8 423.8 419.6 Pulp 313.9 157.1 156.8 624.3 152.8 162.8 155.6 153.1 Total production 1,141.9 576.4 565.5 2,311.7 572.0 587.6 579.4 572.7 US$/CDN$ foreign exchange rate Average spot rate 3 0.881 0.911 0.854 0.882 0.878 0.892 0.892 0.866 Period-end spot rate 4 0.940 0.940 0.867 0.858 0.858 0.897 0.897 0.857 Effective rate 5 0.887 0.916 0.860 0.873 0.878 0.886 0.872 0.853 Common shares (millions) At period-end 214.7 214.7 214.6 214.6 214.6 214.6 214.6 214.6 Weighted average 214.7 214.7 214.6 214.6 214.6 214.6 214.6 214.6 1 EBITDA is a non-GAAP measure.Refer to the “Non-GAAP Measures” section for further details. 2 EBITDA margin is defined as EBITDA as a percentage of sales. 3 Average spot rate is the average Bank of Canada noon spot rate over the reporting period. 4 Period-end spot rate is the Bank of Canada noon spot rate. 5 Effective rate represents a blended rate which takes account of the applicable spot rates, the Company’s revenue hedging program in the period, and translationof US$-denominated working capital at period opening and closing rates. 6 Results in 2007 have not been adjusted to exclude restructuring or change-of-control related costs. Restructuring and change-of-control costs by segment (In millions of dollars, and before tax) 2007 YTD Q2 Q1 Restructuring costs Specialty paper $ 21.9 $ 12.8 $ 9.1 Newsprint 5.5 3.9 1.6 Pulp 2.4 2.3 0.1 Total 29.8 19.0 10.8 Change-of-control costs Specialty paper 4.1 0.1 4.0 Newsprint 2.2 0.1 2.1 Pulp 2.2 0.1 2.1 Total 8.5 0.3 8.2 Total restructuring and change-of-control costs $ 38.3 $ 19.3 $ 19.0 1.3 Overview of the business The Company is the fourth largest North America-based producer of newsprint and uncoated mechanical groundwood specialty papers, measured by production capacity.It is also the largest producer of newsprint and uncoated specialty papers and the only producer of lightweight coated (“LWC”) paper on the West Coast of North America.The Company is the largest producer of directory paper in the world by capacity and operates the largest paper recycling operation in Western Canada.It also has a significant presence in most major international markets, serving customers around the world. The Company’s business includes printing papers and market pulp, operating in three business segments. A summary of those segments is provided below. For more detailed information, see page 6 of the Company’s 2006 Annual Report, which is available on the Company’s website at www.catalystpaper.com, or the Canadian Securities Administrator’s electronic filing website at www.sedar.com. Specialty paper The specialty paper segment consists of soft-calendered (“SC”) and machine-finished (“MF”) hi-brite uncoated, LWC and directory paper grades. These groundwood specialty paper grades are manufactured on 101paper machines in British Columbia at Crofton, Elk Falls, Port Alberni and Powell River.The specialty paper business segment has a total production capacity of 1,100,000 tonnes. Newsprint Newsprint is currently produced on 51 paper machines at Crofton, Elk Falls and Powell River.The newsprint segment has a total annual production capacity of 617,000 tonnes. Effective September 1, 2007, the Company plans to indefinitely curtail operation of the A4 paper machine, which currently produces directory paper. Following the curtailment, the Company plans to increase production of directory paper at Crofton and displace 134,000 tonnes of newsprint production. 1 The Company has 11 paper machines.The number of machines noted in the segments above reflects the ability of the Company’s machines to switch between newsprint and specialty paper grades. Pulp The pulp segment includes sawdust-based pulp and containerboard manufactured at the Elk Falls mill, and Northern Bleached Softwood Kraft ("NBSK") pulp manufactured at the Crofton mill.The segment has a total market production capacity of 638,000 tonnes. The Company has a paper recycling operation that is operated in support of its business segments. After a project completed in July 2007, this facility has increased its production capacity from 148,000 to 160,000 air-dried equivalent tonnes of de-inked pulp per year, the majority of which is consumed internally. The chart below illustrates the Company’s principal paper and pulp products, applications and annual 2007 capacity: PRODUCT PROFILE Segment Specialty paper Newsprint Pulp Category Uncoated papers Coated paper Directory Newsprint Containerboard Market pulp Soft-calendered Machine-finished Brand name Electrasoft Electracal Electraprime Electrabrite Electrastar Electracote Catalyst Marathon Silverliner Platinumliner Chromiumliner Bronzeliner Elk Prime Crofton- Kraft Basis weight (g/m2) 36.6 – 52 45 – 66.5 44.4 – 63.6 28 – 40 43 – 48.8 127 – 250 n/a Applications magazines, supplements, catalogues, inserts, flyers, directories magazines, supplements, inserts, flyers, direct mail, PR and corporate communication books/manuals magazines, catalogues, inserts, flyers, direct mail telephone books, airline schedules, catalogues newspapers, inserts, flyers, supplements, directories, timetables packaging applications tissue, freesheet, specialty paper, white-top linerboard Capacity (tonnes) 531,0001 231,000 338,0001 617,0001,2 127,000 511,000 % of total capacity 23% 10% 14% 26% 5% 22% 1 Capacities expressed in the above table can vary as the Company is able to switch production between products, particularly newsprint, directory and machine-finished uncoated grades. 2 The Company announced the indefinite curtailment of the A4 paper machine in Port Alberni effective September 1, 2007, a machine that currently produces directory paper. Following the curtailment, the Company plans to increase production of directory paper at Crofton thereby displacing 134,000 tonnes of the Company’s annual newsprint production. The capacity noted in the table above is not adjusted for this indefinite curtailment. 1.4 2007 strategy update The Company’s long-term objective is to achieve higher, sustainable earnings and maximize cash flow by strengthening its position as a leading producer of value-added paper. The Company continues to focus on reducing manufacturing costs while maintaining or improving the quality of its products. The Company also continues to focus on optimizing its brands and customer base to take advantage of market conditions. 1.5 Consolidated results of operations Three months ended June 30, 2007 compared to three months ended March 31, 2007 Sales Sales were $441.8 million in Q2, 2007, a decrease of $36.3 million, or 7.6%, compared to sales of $478.1 million in Q1, 2007. The negative impact of the stronger Canadian dollar and lower average transaction prices for the Company’s newsprint and coated mechanical grades more than offset the positive impact of higher average transaction prices for pulp products. EBITDA EBITDA was negative $1.9 million in Q2, 2007, a decrease of $16.0 million from EBITDA of $14.1 million in Q1, 2007.The negative impact of the stronger Canadian dollar, weaker average paper prices, and increased fibre costs more than offset positive factors in the quarter. The following table summarizes the key changes in EBITDA from Q1, 2007 to Q2, 2007: ($ millions) Q1, 2007 EBITDA $ 14.1 Improved pulp prices 2.0 Weaker paper prices (6.9 ) Impact of stronger Canadian dollar, net of hedging program (21.0 ) Increased fibre costs (3.8 ) Lower maintenance costs 3.5 One additional operating day 2.0 Other, net 8.2 Q2, 2007 EBITDA $ (1.9 ) Operating earnings (loss) The Company recorded an operating loss of $46.7 million for Q2, compared to an operating loss of $30.7 million for Q1, 2007.The $16.0 million increase in operating loss was due to the $16.0 million decrease in EBITDA noted above. Net earnings (loss) Net earnings in Q2, 2007 were $0.2 million (less than $0.01 per common share) compared to a net loss of $25.6 million ($0.12 per common share) in Q1, 2007.Q2, 2007 included a $44.1 million ($0.21 per common share) after-tax foreign exchange gain on the translation of U.S.-dollar-denominated debt, compared to a $6.6 million ($0.03 per common share) after-tax foreign exchange gain on the translation of U.S.-dollar-denominated debt in Q1, 2007.Net earnings in Q2, 2007 also included $12.7 million ($0.06 per common share) of after-tax costs related to restructuring and change-of-control related expenses, a $1.4 million ($0.01 per common share) release of future income taxes related to the reduction in the federal corporate income tax rate, and after-tax financing related fees of $0.8 million (less than $0.01 per common share), included in other expense, related to a withdrawn bond offering. Net loss in Q1, 2007 also included $12.5 million ($0.06 per common share) of after-tax costs related to restructuring and change-of-control related expenses. Net loss before the abovementioned items in Q2, 2007 was $31.8 million ($0.15 per common share) compared to a net loss before the abovementioned items of $19.7 million ($0.09 per common share) in Q1, 2007. Three months ended June 30, 2007 compared to three months ended June 30, 2006 Sales Sales were $441.8 million in Q2, 2007, a decrease of $27.8 million, or 5.9%, from sales of $469.6 million in Q2, 2006.The negative impact of the stronger Canadian dollar, weaker prices for newsprint and coated mechanical and uncoated mechanical grades, and lower sales volumes more than offset improved average transaction prices for the Company’s pulp products and directory grades. EBITDA EBITDA was negative $1.9 million in Q2, 2007, a decrease of $54.3 million from EBITDA of $52.4 million in Q2, 2006.The negative impact of the stronger Canadian dollar, weaker average paper prices, increased fibre costs, higher maintenance costs, and restructuring and change-of-control related costs more than offset higher pulp prices and other positive factors in the quarter. The following table summarizes the key changes in EBITDA from Q2, 2006 to Q2, 2007: ($ millions) Q2, 2006 EBITDA $ 52.4 Improved pulp prices 15.1 Weaker paper prices (11.0 ) Impact of stronger Canadian dollar, net of hedging program (16.3 ) Increased fibre costs (20.9 ) Higher maintenance costs (3.4 ) Restructuring and change-of-control related costs (19.3 ) Other, net 1.5 Q2, 2007 EBITDA $ (1.9 ) Operating earnings (loss) The Company recorded an operating loss of $46.7 million in Q2, 2007, compared to operating earnings of $6.1 million in Q2, 2006.The $52.8 million decrease in operating earnings was primarily related to the $54.3 million decrease in EBITDA noted above. Net earnings (loss) Net earnings in Q2, 2007 were $0.2 million (less than $0.01 per common share) compared to net earnings of $42.4 million ($0.20 per common share) in Q2, 2006.Net earnings in Q2, 2007 included a $44.1 million ($0.21 per common share) after-tax foreign exchange gain on the translation of U.S.-dollar-denominated debt, compared to an after-tax foreign exchange gain of $26.2 million ($0.12 per common share) in Q2, 2006.Net earnings in Q2, 2007 also included $12.7 million ($0.06 per common share) of after-tax costs related to restructuring and change-of-control related expenses, a $1.4 million ($0.01 per common share) release of future income taxes related to the reduction in the federal corporate income tax rate, and after-tax financing related fees of $0.8 million (less than $0.01 per common share), included in other expense, related to a withdrawn bond offering.Net earnings in Q2, 2006 also included a $22.9 million ($0.11 per common share) release of future income taxes related to the reduction in the federal corporate income tax rate. Net loss before the abovementioned items in Q2, 2007 was $31.8 million ($0.15 per common share) compared to a net loss of $6.7 million ($0.03 per common share) before the abovementioned items in Q2, 2006. Six months ended June 30, 2007 compared to six months ended June 30, 2006 Sales Sales were $919.9 million in Q2 YTD, 2007, a decrease of $6.0 million, or 0.6%, from sales of $925.9 million in Q2 YTD, 2006.The negative impact of the stronger Canadian dollar, weaker prices for newsprint and coated mechanical and uncoated mechanical grades, and lower sales volumes offset higher average transaction prices for the Company’s pulp products and directory grades. EBITDA EBITDA was $12.2 million in Q2 YTD, 2007, a decrease of $87.5 million from EBITDA of $99.7 million in Q2 YTD, 2006.The negative impact of the stronger Canadian dollar, lower paper prices, increased fibre costs, the impact of higher maintenance costs, and restructuring and change-of-control related costs, more than offset higher pulp prices. The following table summarizes the key changes in EBITDA from Q2 YTD, 2006 to Q2 YTD, 2007: ($ millions) Q2 YTD, 2006 EBITDA $ 99.7 Improved pulp prices 39.0 Weaker paper prices (13.4 ) Impact of stronger Canadian dollar, net of hedging program (18.6 ) Increased fibre costs (39.2 ) Higher maintenance costs (16.6 ) Restructuring and change-of-control related costs (38.3 ) Other, net (0.4 ) Q2 YTD, 2007 EBITDA $ 12.2 Operating earnings (loss) The Company recorded an operating loss of $77.4 million in Q2 YTD, 2007, compared to an operating loss of $9.8 million in Q2 YTD, 2006.The $67.6 million increase in operating loss was primarily related to the $87.5 million decrease in EBITDA noted above and the absence of the $17.6 million impairment loss related to the permanent closure of the Port Alberni No. 3 (“A3”) paper machine recorded in Q1, 2006. Net earnings (loss) Net loss in Q2 YTD, 2007 was $25.4 million ($0.12 per common share) compared to net earnings of $18.8 million ($0.09 per common share) in Q2 YTD, 2006.Net loss in Q2 YTD, 2007 included a $50.7 million ($0.24 per common share) after-tax foreign exchange gain on the translation of U.S.-dollar-denominated debt, compared to an after-tax foreign exchange gain of $25.9 million ($0.12 per common share) in Q2 YTD, 2006.Net loss in Q2 YTD, 2007 also included $25.2 million ($0.12 per common share) of after-tax costs related to restructuring and change-of-control related expenses, a $1.4 million ($0.01 per common share) release of future income taxes related to the reduction in the federal corporate income tax rate, and after-tax financing related fees of $0.8 million (less than $0.01 per common share), included in other expense, related to a withdrawn bond offering.Net earnings in Q2 YTD, 2006 also included an $11.6 million ($0.05 per common share) after-tax impairment loss and a $22.9 million ($0.11 per common share) release of future income taxes related to the reduction in the federal corporate income tax rate. Net loss before the abovementioned items in Q2 YTD, 2007 was $51.5 million ($0.24 per common share) compared to a net loss of $18.4 million ($0.09 per common share) before the abovementioned items in Q2 YTD, 2006. 2.0 SEGMENTED RESULTS OF OPERATIONS 2.1 Specialty paper Summary of selected financial information (In millions of dollars, except where otherwise stated) 2007 2006 YTD Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ 463.2 $ 225.1 $ 238.1 $ 918.4 $ 234.0 $ 245.0 $ 218.6 $ 220.8 EBITDA 1,2 13.7 4.1 9.6 104.8 18.4 31.6 25.7 29.1 Operating earnings (loss) (35.3 ) (21.1 ) (14.2 ) 9.7 (6.6 ) 6.9 2.8 6.6 EBITDA margin 1,2,3 3.0 % 1.8 % 4.0 % 11.4 % 7.9 % 12.9 % 11.8 % 13.2 % Sales (000 tonnes) 514.4 259.2 255.2 990.2 252.7 264.6 237.8 235.1 Production (000 tonnes) 527.0 270.4 256.6 983.7 249.0 254.8 244.2 235.7 Average sales revenue per tonne $ 900 $ 868 $ 933 $ 928 $ 927 $ 926 $ 920 $ 939 Average delivered cash costs per tonne 4 874 852 896 822 853 806 811 815 SC-A paper, 35 lb. (US$/ton) 5 749 745 752 788 787 800 785 780 LWC paper, No. 5, 40 lb. (US$/ton) 5 758 748 767 836 798 820 852 873 Telephone directory paper, 22.1 lb. (US$/ton) 5 765 765 765 721 725 725 720 715 1 EBITDA is a non-GAAP measure.Refer to the “Non-GAAP Measures” section for further details. 2 EBITDA includes restructuring and change-of-control related costs of $12.9 million and $13.1 million in Q2, and Q1, respectively, bringing year to date restructuring and change-of-control related expenses in 2007 to $26.0 million. 3 EBITDA margin is defined as EBITDA as a percentage of sales. 4 Average delivered cash costs per tonne for these purposes consist of cost of sales and selling, general and administration (“SG&A”) costs and includes $50 per tonne and $51 per tonne of restructuring and change-of-control related costs in Q2 and Q1, respectively, in 2007. 5 Benchmark selling prices are sourced from Resource Information Systems, Inc. (“RISI”). 2.1.1 Segment overview The coated mechanical market continued to be soft in Q2 and prices declined. Weaker advertising and postal service rate increases contributed to lower catalogue and magazine paper demand in Q2. The Q2, 2007 average LWC benchmark price was US$748, a US$19 per ton, or 2.5%, decrease from Q1, 2007. Compared to Q2, 2006, the average benchmark price was down US$104 per ton, or 12.2%.With the announced closure in Q2 of significant North American coated capacity and after six quarters of declining prices, a price increase of US$60 per ton was announced effective July 1, 2007. Uncoated mechanical demand wasdown slightlyyear-over-year as increased demand for high-gloss grades was more than offset by a decrease in demand for standard grades. Demand for high-gloss grades was up 4.2%, year-over-year. Standard uncoated mechanical grade demand was down 8.0%, year-over-year, which put downward pressure on prices. The average benchmark price for super-calendered grade A (“SC-A”) in Q2, 2007 was US$745 per ton, a US$7 per ton, or 1.0%, decrease from Q1, 2007. Compared to Q2, 2006, the average benchmark price decreased US$40 per ton, or 5.1%.A US$60 per ton price increase was announced for all high-gloss (SC and soft-nip calendered (“SNC”) grades), effective July 1, 2007. North American directory demand was up 3.5%, year-over-year, due to growth in the number of directories and an increased number of pages. The average benchmark price for Q2, 2007 was US$765 per ton, which was in line with Q1, 2007. Compared to Q2, 2006, the average benchmark price was up US$45 per ton, or 6.3%. Operational performance Three months ended June 30, 2007 compared to three months ended March 31, 2007 The specialty paper business recorded a $6.9 million increase in operating loss from Q1, 2007. Average sales revenue decreased $65 per tonne from Q1, 2007, primarily due to the stronger Canadian dollar and weaker coated paper prices. Average delivered cash costs improved $44 per tonne compared to Q1, 2007, mainly from savings from performance improvements and lower maintenance costs. Three months ended June 30, 2007 compared to three months ended June 30, 2006 The specialty paper business recorded a $23.9 million decrease in operating earnings from Q2, 2006. Although, sales volume increased 21,400 tonnes from Q2, 2006, due to switching machine production to directory from newsprint, average sales revenue decreased $52 per tonne from Q2, 2006.The stronger Canadian dollar and weaker coated and uncoated paper prices more than offsethigher prices for directory grades. Average delivered cash costs increased $41 per tonne, compared to Q2, 2006.This was primarily due to the impact of restructuring and change-of-control related costs of $50 per tonne and higher fibre costs, which more than offset savings from performance improvements. Six months ended June 30, 2007 compared to six months ended June 30, 2006 The specialty paper business recorded a $44.7 million decrease in operating earnings from Q2 YTD, 2006. Although, sales volume increased 41,500 tonnes from Q2 YTD, 2006, due to switching machine production to directory from newsprint, average sales revenue decreased $29 per tonne from Q2 YTD, 2006. The stronger Canadian dollar and weaker coated and uncoated paper prices more than offsethigher prices for directory grades. Average delivered cash costs increased $61 per tonne, compared to Q2 YTD, 2006.This was due to the impact of restructuring and change-of-control related costs of $51 per tonne, higher maintenance costs, and increased fibre costs, which more than offset savings from performance improvements. 2.2 Newsprint Summary of selected financial information (In millions of dollars, except where otherwise stated) 2007 2006 YTD Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ 216.0 $ 106.7 $ 109.3 $ 529.8 $ 128.4 $ 128.8 $ 135.4 $ 137.2 EBITDA 1,2 (7.3 ) (4.2 ) (3.1 ) 71.8 14.5 18.2 19.3 19.8 Operating earnings (loss) (26.8 ) (13.5 ) (13.3 ) 6.9 1.9 7.5 7.4 (9.9 ) EBITDA margin 1,2,3 (3.4 %) (3.9 %) (2.8 %) 13.6 % 11.3 % 14.1 % 14.3 % 14.4 % Sales (000 tonnes) 305.8 157.1 148.7 699.1 170.1 169.5 178.4 181.1 Production (000 tonnes) 301.0 148.9 152.1 703.7 170.2 170.0 179.6 183.9 Average sales revenue per tonne $ 706 $ 679 $ 735 $ 758 $ 754 $ 761 $ 759 $ 758 Average delivered cash costs per tonne 4 730 706 756 655 669 653 651 647 Newsprint 48.8 gsm, West Coast delivery (US$/tonne) 5 595 584 606 649 649 658 651 640 1 EBITDA is a non-GAAP measure.Refer to the “Non-GAAP Measures” section for further details. 2 EBITDA includes restructuring and change-of-control related costs of $4.0 million and $3.7 million in Q2 and Q1, respectively, bringing year to date restructuring and change-of-control related costs in 2007 to $7.7 million. 3 EBITDA margin is defined as EBITDA as a percentage of sales. 4 Average delivered cash costs per tonne for these purposes consist of cost of sales and SG&A costs and includes $25 per tonne of restructuring and change-of-control related costs in each of Q2 and Q1, respectively, in 2007. 5 Benchmark selling prices are sourced from RISI. 2.2.1 Segment overview U.S. newsprint consumption decreased 11.1% year-over-year and as a result prices continued to decline in North America in Q2. In addition, North American mill inventories were high in Q2 also contributing to weaker prices. The average newsprint benchmark price in Q2, 2007 was US$584 per tonne, down US$22 per tonne, or 3.6%, from Q1, 2007. Compared to Q2, 2006, the average benchmark price has decreased US$67 per tonne, or 10.3%. In response to deteriorating market conditions for newsprint and a stronger Canadian dollar, the Company announced the indefinite closure of the A4 paper machine in Port Alberni, effective September 1, 2007.This will effectively remove 134,000 tonnes of the Company’s least profitable newsprint business. 2.2.2 Operational performance Three months ended June 30, 2007 compared to three months ended March 31, 2007 The newsprint business recorded an operating loss that was consistent with Q1, 2007 as lower sales revenue was offset by lower average delivered cash costs. Sales volume increased 8,400 tonnes compared to Q1, 2007, mainly due to stronger international shipments. Average sales revenue decreased $56 per tonne from Q1, 2007, due to the stronger Canadian dollar as well as lower transaction prices. Average delivered cash costs improved $50 per tonne from Q1, 2007, mainly due to savings from performance improvements and lower maintenance costs. Three months ended June 30, 2007 compared to three months ended June 30, 2006 The newsprint business recorded a $20.9 million decrease in operating earnings from Q2, 2006. Sales volume decreased 21,300 tonnes compared to Q2, 2006, primarily due to the flexibility to swing machine production to increase directory production.Average sales revenue decreased $80 per tonne from Q2, 2006, due to lower transaction prices and the negative impact of the stronger Canadian dollar. Average delivered cash costs increased $55 per tonne from Q2, 2006, due to the impact of restructuring and change-of-control related costs of $25 per tonne, and higher fibre costs. Six months ended June 30, 2007 compared to six months ended June 30, 2006 The newsprint business recorded a $24.3 million increase in operating loss from Q2 YTD. Sales volume decreased 53,700 tonnes compared to Q2 YTD, 2006, primarily due to the flexibility to swing machine production to increase directory production.Average sales revenue decreased $52 per tonne from Q2 YTD, 2006, mainly due to the negative impact of the stronger Canadian dollar and lower transaction prices. Average delivered cash costs increased $81 per tonne from Q2 YTD, 2006 due to the impact of restructuring and change-of-control related costs of $25 per tonne, and higher fibre costs. 2.3 Pulp Summary of selected financial information (In millions of dollars, except where otherwise stated) 2007 2006 YTD Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ 240.7 $ 110.0 $ 130.7 $ 434.3 $ 108.2 $ 112.2 $ 115.6 $ 98.3 EBITDA 1,2 5.8 (1.8 ) 7.6 34.4 15.6 13.0 7.4 (1.6 ) Operating earnings (loss) (15.3 ) (12.1 ) (3.2 ) (12.7 ) 1.4 2.6 (4.1 ) (12.6 ) EBITDA margin 1,2,3 2.4 % (1.6 %) 5.8 % 7.9 % 14.4 % 11.6 % 6.4 % (1.6 )% Sales (000 tonnes) 315.3 147.4 167.9 626.2 145.5 155.9 171.4 153.4 Production (000 tonnes) 313.9 157.1 156.8 624.3 152.8 162.8 155.6 153.1 Average sales revenue per tonne $ 763 $ 746 $ 778 $ 693 $ 744 $ 720 $ 674 $ 641 Average delivered cash costs per tonne 4 745 759 732 638 636 637 630 652 NBSK pulp, Northern Europe delivery (US$/tonne) 5 770 783 757 681 737 710 665 618 White-top linerboard, 42 lb., Eastern U.S. delivery (US$/ton) 5 680 680 680 673 680 680 680 650 1 EBITDA is a non-GAAP measure.Refer to the “Non-GAAP Measures” section for further details. 2 Restructuring and change-of-control related costs were $2.4 million and $2.2 million in Q2 and Q1, respectively, bringing year to date restructuring and change-of-control related costs to $4.6 million in 2007. 3 EBITDA margin is defined as EBITDA as a percentage of sales. 4 Average delivered cash costs per tonne for these purposes consist of cost of sales and SG&A costs and includes $16 per tonne and $13 per tonne of restructuring and change-of-control related costs in Q2 and Q1, respectively, in 2007. 5 Benchmark selling prices are sourced from RISI. 2.3.1 Segment overview Global NBSK pulp markets continued to be strong in Q2.The previously announced April price increase of US$20 per tonne and a further June price increase of US$20 per tonne in Europe became effective in Q2 resulting in the European NBSK benchmark pulp price hitting the highest level seen since 1995. Steady demand and low inventories in Q2 helped to secure these price increases. The average Northern Europe NBSK benchmark price in Q2, 2007 was US$783 per tonne, up US$26 per tonne, or 3.4%, from Q1, 2007. Compared to Q2, 2006, the average benchmark price increased US$118 per tonne, or 17.7%. The containerboard market remained balanced in Q2 with box shipments down slightly year-over-year, offsetting lower U.S. mill and box plant inventories. The average white-top linerboard benchmark price in Q2, 2007 was $680 per ton, which was in line with Q1, 2007 and Q2, 2006. A price increase of US$50 per ton was announced in July, effective August 1, 2007. 2.3.2 Operational performance Three months ended June 30, 2007 compared to three months ended March 31, 2007 The pulp and containerboard business recorded a $8.9 million increase in operating loss from Q1, 2007. Sales volume decreased 20,500 tonnes from Q1, 2007, primarily due to strong shipments in the comparative period and a delayed shipment of approximately 6,000 tonnes at the end of Q2 due to a damaged vessel.Average sales revenue decreased $32 per tonne from Q1, 2007, with the stronger Canadian dollar more than offsetting higher pulp prices. Average delivered cash costs increased $27 per tonne from Q1, 2007, due to higher maintenance costs and, to a lesser extent, higher fibre costs. Three months ended June 30, 2007 compared to three months ended June 30, 2006 The pulp and containerboard business recorded an $8.0 million increase in operating loss from Q2, 2006. Sales volume decreased 24,000 tonnes compared to Q2, 2006, primarily due to strong shipments in the comparative period and a delayed shipment of approximately 6,000 tonnes at the end of Q2 due to a damaged vessel.Average sales revenue increased $72 per tonne from Q2, 2006, largely due to stronger transaction prices, which more than offset the stronger Canadian dollar. Average delivered cash costs increased $129 per tonne compared to Q2, 2006, due to higher maintenance costs, the impact of restructuring and change-of-control related costs of $16 per tonne, and significantly increased fibre costs. Six months ended June 30, 2007 compared to six months ended June 30, 2006 The pulp and containerboard business recorded a $1.4 million decrease in operating loss from Q2 YTD, 2006. Sales volume was consistent with Q2 YTD, 2006 and average sales revenue increased $105 per tonne from Q2 YTD, 2006, largely due to stronger transaction prices, which more than offset the stronger Canadian dollar. Average delivered cash costs increased $106 per tonne compared to Q2 YTD, 2006, due to higher maintenance costs, the impact of restructuring and change-of-control related costs of $15 per tonne, and significantly increased fibre costs. 3.0 LIQUIDITY AND CAPITAL RESOURCES Selected financial information (In millions of dollars, except where otherwise stated) 2007 2006 YTD Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Cash flows (used) provided by operations before changes in non-cash operating working capital $ (38.1 ) $ (29.4 ) $ (8.7 ) $ 136.4 $ 41.5 $ 40.2 $ 20.1 $ 34.6 Changes in non-cash working capital 35.0 25.4 9.6 (8.6 ) 2.5 (27.4 ) 18.2 (1.9 ) Cash flows (used) provided by operations (3.1 ) (4.0 ) 0.9 127.8 44.0 12.8 38.3 32.7 Cash flows used by investing activities (42.2 ) (22.2 ) (20.0 ) (85.8 ) (39.6 ) (18.8 ) (16.8 ) (10.6 ) Cash flows provided (used) by financing activities 9.8 9.7 0.1 (6.5 ) - - - (6.5 ) Capital spending 43.3 23.0 20.3 93.2 41.0 22.9 17.5 11.8 Amortization 1 89.6 44.8 44.8 207.1 51.8 45.8 46.3 63.2 Capital spending as % of amortization 48 % 51 % 45 % 45 % 79 % 50 % 38 % 19 % Total debt to total capitalization 2,3 44 % 44 % 46 % 46 % 46 % 44 % 44 % 46 % Net debt to net capitalization 4,5 44 % 44 % 46 % 45 % 45 % 43 % 43 % 46 % 1 Quarter 1, 2006 amortization expense includes a $17.6 million impairment loss related to the permanent closure of the A3 paper machine. Quarter 4, 2006 amortization expense includes a $1.5 million impairment loss related to the permanent closure of the A3 paper machine and $4.3 million in other asset impairments. 2 Total debt comprises long-term debt, including current portion. 3 Total capitalization comprises total debt and shareholders’ equity. 4 Net debt comprises total debt, less cash on hand. 5 Net capitalization comprises net debt and shareholders’ equity. The Company’s principal cash requirements are for interest payments on its debt, capital expenditures and working capital. Cash flows are funded through operations and, where necessary, through the revolving operating facility (the “Facility”).If necessary, liquidity requirements may be funded through the issuance of debt, equity or both.Access to current and alternative sources of financing at competitive cost is dependent upon the Company’s credit ratings and capital market conditions.The Company believes that the cash flow from operations and the Facility will be sufficient to meet its anticipated capital expenditures and debt service obligations in the near and intermediate term. 3.1 Operating activities Cash used by operating activities in the current quarter was $4.0million, compared to cash provided of $0.9 million in the previous quarter, and cash provided of $38.3 million in the same quarter last year.The decrease of $4.9 million from the previous quarter was mainly due to the $16.0 million decrease in EBITDA, and was partially offset by lower working capital requirements.Similarly, the decrease of $42.3 million from the same quarter last year was primarily due to the $54.3 million decrease in EBITDA. 3.2 Investing activities Cash used for investing activities in the current quarter totalled $22.2 million, which was an increase from cash used of $20.0 million in the previous quarter, and an increase from cash used of $16.8 million in the same quarter last year.Investing activities are largely comprised of capital spending.Consequently, movements in cash flows are primarily due to changes in capital spending. The current quarter’s capital spending was $23.0 million and was comprised of various small high-return capital projects, including a number of projects for the purposes of increasing product quality. Capital expenditures are expected to approximate $90 million for the year. 3.3 Financing activities Cash provided by financing activities was $9.7 million in the current quarter, compared to cash provided of $0.1 million in the previous quarter and cash used of $nil in the same quarter last year.The increase from the comparative periods was primarily due toa $9.4 million borrowing on the Facility. 3.3.1 Debt As of June 30, 2007, the Company had $9.4 million drawn on its $350.0 million Facility. After outstanding letters of credit of $20.7 million, $319.9 million was available to be drawn at the end of the quarter.Total long-term debt outstanding as at June 30, 2007 was $782.6 million.The Company’s net debt to net capitalization ratio as at June 30, 2007, was 44%, or 2%, lower than the previous quarter. The Company is in compliance with the covenants under its Facility and senior notes indentures.The Company’s Fixed Charge Coverage Ratio (“FCC Ratio”) under the senior note indentures calculated on a 12-month trailing average was 2.0:1 as at June 30, 2007 (2.5:1 as at March 31, 2007).When the FCC Ratio is below 2.0:1, the Company is limited in the amount of additional debt it may incur beyond drawings under the Facility or other debt as permitted under the senior notes.Also, the Company’s restricted payments baskets under the 8.625% and 7.375% senior notes were negative $152.4 million and negative $127.4 million, respectively, as at June 30, 2007 (negative $108.1 million and negative $83.1 million, respectively, as at March 31, 2007), as a result of the accumulation of losses in recent years.Under the senior note covenants, the Company is restricted from making certain payments, including the payment of dividends, unless the balances in these baskets are positive. In June 2007, both Moody’s Investors Service and Standard & Poor’s Ratings Services revised the outlook on the Company’s debt ratings to negative from stable due to an expectation that with weak industry conditions and currency related pressures, the Company’s profitability and cash flow will decline in 2007. In June 2007, the Company announced a proposed private placement of US$200 million senior notes.Due to adverse market conditions the proposal was withdrawn and$1.2 million of related financing fees are included in "Other income (expense)". 3.3.2 Financial instruments In the normal course of business, the Company is exposed to foreign currency and price risk associated with revenues, which are predominately in U.S. dollars, and to energy costs and long-term debt.In accordance with its foreign exchange risk management program, the Company manages its exposure to these risks through the use of financial instruments.The Company also uses interest rate swaps to reduce its exposure to long-term fixed interest rates associated with its senior notes.The Company does not enter into financial instruments for speculative purposes. On January 1, 2007, the Company adopted the Canadian Institute of Chartered Accountants (“CICA”) Handbook Section 3855, Financial Instruments – Recognition and Measurement, and Section 3865, Hedges. Under these new guidelines the Company records all derivatives in its balance sheet at fair value. Revenue risk management instruments In respect of revenues, the Company uses foreign currency options and forward contracts to sell U.S. dollars.At June 30, 2007, the Company had foreign currency options and forward contracts with a notional principal of $590 million with major financial institutions. Changes in the fair values of derivatives that qualify and are designated as cash flow hedges are deferred and recorded as a component of “Accumulated other comprehensive income” (“AOCI”) until the underlying transaction is recorded in earnings. When the hedged item affects earnings, the gain or loss is reclassified from “AOCI” to “Sales”. Any ineffective portion of a hedging derivative’s change in fair value and the portion that is excluded from the assessment of hedge effectiveness is recognized immediately in “Sales”. At June 30, 2007, instruments having a notional principal of US$413 million are designated as hedging instruments.At period-end exchange rates, the net amount the Company would receive to settle the above contracts and options is $27.8 million. At June 30, 2007, commodity swap agreements were outstanding to fix the sales price on NBSK pulp for 15,200 metric tonnes within the next 12 months at a weighted average PIX price of US$702 per tonne. These contracts are not designated as hedging instruments for accounting purposes and are reported at their fair value, which was negative $0.6 million at the end of the second quarter of 2007. Long-term debt risk management instruments In respect of long-term debt, the Company is party to US$172 million at June 30, 2007, up from US$19 million at March 31, 2007, in forward foreign exchange contracts and options to acquire U.S. dollars over a seven-year period.These instruments are not designated as hedging instruments for accounting purposes, and are included in “Other long-term obligations” on the balance sheet at their fair value.Settlements and changes in fair value are recognized in earnings as “Foreign exchange gain (loss) on translation of long-term debt”.At period-end exchange rates, the net amount the Company would pay to settle these contracts is $5.7 million. Cost risk management instruments To hedge against the effect of energy cost fluctuations, the Company enters into contracts to fix the price of a portion of the Company’s oil and gas requirements.The contracts are not designated as hedging instruments for accounting purposes and are reported on the balance sheet at their fair value.Settlements and changes in fair value are recognized in “Cost of sales”.At period-end contract rates, the net amount the Company would pay to settle these contracts is $0.5 million. Interest rate swaps The Company occasionally uses interest rate swap contracts to manage its net exposure to interest rate changes.At June 30, 2007, the Company had pay-floating, receive-fixed interest rate swap contracts for notional US$80 million, and has designated them as hedging instruments. These derivatives are recorded on the balance sheet at their fair value.The effective portion of changes in the fair value of the derivatives are netted in “Long-term debt” and the ineffective portion is recognized in “Interest expense”.The Company will receive a fixed rate of 7.375%, and pay a floating rate averaging U.S. six-month LIBOR plus 2.0%.At period-end swap rates, the net amount the Company would pay to settle these contracts is $0.9 million. 4.0 RELATED PARTY TRANSACTIONS There were no related party transactions in the current period. 5.0 GUARANTEES AND INDEMNITIES The Company has provided certain indemnities with regard to several business dispositions covering potential environmental, tax and employment liabilities.A description of these indemnities and guarantees and their impact on the Company’s results of operations and financial position for the year ended December 31, 2006, can be found on page 43 of the Company’s 2006 Annual Report.These have not changed materially since December 31, 2006. The Company has reviewed the indemnities and guarantees under the new CICA Handbook Section 3855, Financial Instruments – Recognition and Measurement, and has determined the fair value on these indemnities and guarantees to be insignificant. 6.0 CONTRACTUAL OBLIGATIONS In the normal course of business, the Company enters into certain contractual obligations related to long-term debt, and both capital and operating leases.The summary of the Company’s contractual obligations as at December 31, 2006 can be found on page 39 of the Company’s 2006 Annual Report.During the quarter, there were no material changes in the contractual obligations that are outside the ordinary course of the Company’s business. 7.0 SUMMARY OF QUARTERLY RESULTS The following table highlights selected financial information for the eight consecutive quarters ending June 30, 2007: (In millions of dollars, except per share amounts) 2007 2006 2005 Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 Sales $ 441.8 $ 478.1 $ 470.6 $ 486.0 $ 469.6 $ 456.3 $ 471.9 $ 450.3 EBITDA 1 (1.9 ) 14.1 48.5 62.8 52.4 47.3 48.3 47.9 Net earnings (loss) 0.2 (25.6 ) (37.2 ) 2.5 42.4 (23.6 ) (8.0 ) 34.2 Net earnings (loss) per share – basic and diluted $ 0.00 $ (0.12 ) $ (0.17 ) $ 0.01 $ 0.20 $ (0.11 ) $ (0.04 ) $ 0.16 1 EBITDA is a non-GAAP measure.Refer to the “Non-GAAP Measures” section for further details. 8.0 NON-GAAP MEASURES The following measure included in this report does not have a standardized meaning under Canadian GAAP. EBITDA (earnings before interest, taxes, depreciation and amortization, and before other non-operating income and expenses), as defined, equates to operating earnings (loss) plus amortization.The Company focuses on EBITDA as the Company believes this measure enables comparison of its results between periods without regard to debt service, income taxes and capital expenditure requirements.As such, the Company believes it would be useful for investors and other users to be aware of this measure so they can better assess the Company’s operating performance.This measure should not be considered by an investor as an alternative to net income, an indicator of the financial performance of the Company or an alternative to cash flows as a measure of liquidity. As there is no generally accepted method of calculating EBITDA, the measure as calculated by the Company might not be comparable to similarly-titled measures reported by other companies. The following table reconciles the Company’s net earnings (loss) to EBITDA: (In millions of dollars) 2007 2006 2005 Q2 Q1 Q4 Q3 Q2 Q1 Q4 Q3 Net earnings (loss) $ 0.2 $ (25.6 ) $ (37.2 ) $ 2.5 $ 42.4 $ (23.6 ) $ (8.0 ) $ 34.2 Amortization 44.8 44.8 46.0 45.8 46.3 45.6 46.0 45.1 Impairment loss on property, plant and equipment - - 5.8 - - 17.6 - - Foreign exchange (gain) loss on translation of long-term debt (53.2 ) (7.9 ) 31.6 (0.1 ) (31.6 ) 0.4 2.7 (38.4 ) Other (income) expense, net 1.8 (0.3 ) (1.7 ) 0.4 (0.5 ) - (0.9 ) 0.1 Interest expense, net 18.4 18.5 18.3 18.4 18.7 18.4 19.1 19.0 Income tax expense (recovery) (14.2 ) (15.2 ) (13.8 ) (4.4 ) (24.4 ) (11.4 ) (10.6 ) (12.4 ) Non-controlling interest 0.3 (0.2 ) (0.5 ) 0.2 1.5 0.3 - 0.3 EBITDA $ (1.9 ) $ 14.1 $ 48.5 $ 62.8 $ 52.4 $ 47.3 $ 48.3 $ 47.9 9.0 CRITICAL ACCOUNTING POLICIES AND ESTIMATES The preparation of financial statements in conformity with Canadian GAAP requires companies to establish accounting policies and to make estimates that affect both the amount and timing of the recording of assets, liabilities, revenues and expenses.Some of these estimates require judgments about matters that are inherently uncertain. On an ongoing basis, management reviews its estimates, including those related to environmental and legal liabilities, impairment of long-lived assets, pension and post-retirement benefits, provision for bad and doubtful accounts and income taxes based upon currently available information.Actual results could differ from those estimates.The discussion on the accounting policies that require management’s most difficult, subjective and complex judgments, and which are subject to a fair degree of measurement uncertainty can be found on pages 46 to 50 of the Company’s 2006 Annual Report.These have not materially changed since December 31, 2006. 10.0 CHANGES IN ACCOUNTING POLICIES On January 1, 2007, the Company adopted the following new pronouncements issued by the CICA: Section 1530,
